Citation Nr: 0400243	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for diverticulosis.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1962 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).  That decision denied service 
connection for diverticulosis.

This claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

Service medical records indicate that the veteran complained 
of intermittent diarrhea in April 1966.  In October 1984, 
service medical records note that the veteran was treated for 
complaints related to diarrhea and abdominal soreness.  The 
veteran also reported bleeding.

VA treatment records from April 1991 to March 2003 report 
treatment for rectal bleeding beginning in September 1991.  
Current VA treatment notes have reported various diagnoses 
including colitis and diverticulosis.  A March 2003 VA 
treatment note indicated that the veteran had a 20 year 
history of rectal bleeding that had not required 
hospitalization until 2002.

The VCAA specifically indicates that an examination is deemed 
"necessary" only if the evidence of record includes competent 
evidence that the veteran has a current disability, that the 
veteran suffered an event, injury, or disease in service, and 
that the disability may be associated with the veteran's 
military service but the case does not contain sufficient 
medical evidence for a decision to be made.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); see also 38 C.F.R. § 3.159(c)(4) 
(2003); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
In this instance, there are indications that the veteran was 
treated for complaints which may be related to his claimed 
disorder during service.  VA treatment records note treatment 
for rectal bleeding beginning in 1991.  The Board notes that 
there is a period of several years between separation from 
service and the initial documentation of treatment for rectal 
bleeding.  However, the veteran has stated that he had 
experienced rectal bleeding since 1984.  While he is not 
competent to testify as to a medical diagnosis, he is 
competent to relate symptoms he experienced.  See Charles, 16 
Vet. App. at 374 (citing Caluza v. Brown, 7 Vet. App. 498 
(1995) (where the determinative issue does not require 
medical expertise, lay evidence may suffice)).  Accordingly, 
the Board finds that a VA examination is required to make a 
determination in this case.

In addition, noted in the VA treatment notes is an October 
2002 hospitalization at a private hospital, Presbyterian 
Hospital, for treatment related to the veteran's complaints 
of rectal bleeding.  Such treatment records are not currently 
of record.

Accordingly, the claim is REMANDED for the following:

1.  The RO should obtain the address for 
Presbyterian Hospital, where the veteran 
was hospitalized in October 2002.  After 
securing the necessary release, the RO 
should obtain these records.



2.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of the veteran's 
claimed disorder.  The claims folder and 
a separate copy of this remand should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to review the veteran's service 
medical records, particularly those 
relating to treatment for diarrhea, 
abdominal cramps and bleeding in October 
1984, and the veteran's current treatment 
records.  The examiner is asked to list 
any currently diagnosed disorders and 
offer an opinion as to whether it is as 
likely as not that any such disorders had 
their origins during service.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



